DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/27/2022 in which Applicant lists claims 2-7 as being original, and claims 1 and 8 as being currently amended. It is interpreted by the examiner that claims 1-8 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 4-5 of the remarks, filed 7/27/2022, with respect to claims 1 and 8 being amended to include that the light diffusion control film contains a polyfunctional monomer and that the indentation elastic modulus is 30 MPa or more and 1,000 MPa or less, have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn.
It is noted that the amended limitation wherein the indentation elastic modulus is 30 MPa or more and 1,000 mPa or less is not possible since 1,000mPa is equivalent to 0.000001 MPa. To avoid a 112 rejection this limitation has been interpreted in view of paragraph [0021] of the specification, as cited by Applicant in the remarks, as actually being that the indentation elastic modulus is 30 MPa or more and 1,000 MPa or less. The Examiner’s Amendment to reflect the changes in claims 1 and 8 has been set forth below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
A)	Line 11 of Claim 1 has been replaced with:
“MPa or more and 1,000 MPa or less as measured at a maximum load of 2 mN by a”;
B)	Line 11 of Claim 8 has been replaced with:
“MPa or more and 1,000 MPa or less as measured at a maximum load of 2 mN by a”.

Allowable Subject Matter
Claims 1-8 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/29/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872